Case: 20-10715     Document: 00515837698         Page: 1     Date Filed: 04/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  April 27, 2021
                                  No. 20-10715                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Davin Seth Waters,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:19-CR-93-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Davin Seth Waters pleaded guilty, pursuant to a plea agreement, to
   transportation of minors with intent to engage in criminal sexual activity. He
   was sentenced to life in prison. Waters asserts that his reliance upon
   misinformation from the prosecution and defense counsel about the likely


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10715        Document: 00515837698         Page: 2     Date Filed: 04/27/2021




                                     No. 20-10715


   period of incarceration rendered his guilty plea unknowing and involuntary.
   Waters contends that the prosecutor and defense counsel mistakenly
   believed that Waters’s admitted conduct in the factual resume with respect
   to additional victims would not be taken into account when calculating the
   guidelines range and that he would likely be sentenced to approximately 25
   years in prison.
          Waters did not argue in the district court that his plea was unknowing
   or involuntary. Thus, our review is limited to plain error. See United States
   v. Alvarado-Casas, 715 F.3d 945, 953 (5th Cir. 2013). To show plain error,
   the defendant must initially show a forfeited error that is clear or obvious and
   that affects his substantial rights. Puckett v. United States, 556 U.S. 129, 135
   (2009).
          Here, the record reflects that Waters was advised, and understood,
   that he faced a maximum possible penalty of life in prison and that the district
   court had sole discretion to determine his sentence. The plea agreement did
   not include any specific sentencing guarantees, and Waters affirmed at
   rearraignment that his guilty plea was not the result of threats or promises
   outside of those promises set forth in the plea agreement. Waters’s “solemn
   declarations in open court carry a strong presumption of verity.” United
   States v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009) (internal quotation
   marks and citation omitted). Consequently, Waters has failed to show that
   his guilty plea was unknowing and involuntary or that the district court
   plainly erred in accepting his guilty plea. See Puckett, 556 U.S. at 135; see also
   United States v. Gracia, 983 F.2d 625, 629 (5th Cir. 1993); United States v.
   Young, 981 F.2d 180, 184 (5th Cir. 1992).
          AFFIRMED.




                                           2